ORDER
PER CURIAM.
Howard Robertson (Robertson) appeals the Judgment of the Circuit Court of St. Louis County (Court), the Honorable David Lee Vincent III presiding. A jury convicted Robertson of First Degree Robbery, Section 569.020 1; and Armed Criminal Action, Section 571.015. The Court sentenced Robertson, as a persistent offender, to concurrent sentences of life and ten years. Robertson filed a Rule 29.15 motion, which the Court denied, after an evidentiary hearing.
On appeal, Robertson argues that the Court erred when it denied his Rule 29.15 motion, because: 1) his trial counsel failed to call his sister and her children as alibi witnesses, and was thereby ineffective; 2) his trial counsel was ineffective because she did not object when the Court allowed the jury to take a break during deliberations but did not instruct the jury not to discuss the case; and 3) the Court punished him for exercising his right to a jury trial when it sentenced him to life imprisonment on the robbery charge.
We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The Judgment is affirmed pursuant to Rule 84.16(b).

. All statutory references are to RSMo (2000).